Journal Entries (1830-35): Journal 4: (1) Motion to dissolve injunction *p. 409; (2) motion for leave to file supplemental bill *p. 417; (3) *122motion for appointment of examiner or special master to take depositions *p. 42a; (4) leave given to file supplemental bill *p. 431; (5) motion to dissolve injunction *p. 443; (6) motion to dissolve argued, submitted *p. 445; (7) injunction dissolved, referred to special commissioner to take testimony *p. 447; (8) motion to dismiss *p. 452; (9) motion for extension of time to take testimony *p. 484; (10) motion to dismiss withdrawn, special commissioner appointed to take testimony, continued *p. 486; (11) motion to dismiss bills *p. 495; (12) dismissed *p. 334; (13) motion to set aside order of dismissal *p. 336; (14) dismissal set aside, case set for hearing *p. 338. Journal 5: (13) Motion to dismiss *p. 12; (16) bill dismissed *p. 72.
Papers in File: (i) Bill of complaint, order for injunction; (2) copy of bill of complaint; (3) bond for injunction; (4) writ of injunction and return; (3) writ of subpoena and return; (6) writ of subpoena, acknowledgment of service; (7) answer of Henry B. Vannatter; (8) affidavits of George W. Postal, Champlin Green, Daniel Van Antwerp, James L. Young, Benjamin Horton, and Charles Larned; (9) motion to dissolve injunction; (10) motion for appointment of master to take testimony; (11) supplemental bill; (12) replication to answer of Henry B. Vannatter; (13) answer of William F. Moseley; (14) replication to answer of William F. Moseley; (13) motion to dismiss; (16) motion for extension of time to take testimony; (17) affidavit of Elisha Glazier in support of motion; (18) motion to dismiss; (19) master’s report transmitting depositions; (20) depositions of Benjamin Horton, Seth C. Young, and Charles C. Hascall; (21) motion to set aside order of dismissal; (22) affidavit of Elisha Glazier in support of motion.
Chancery Case 133 of 1830.